Citation Nr: 0728974	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-39 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
including secondary to exposure to Agent Orange.

2.  Entitlement to service connection for a heart disability, 
including secondary to exposure to Agent Orange.

3.  Entitlement to service connection for gastroesophageal 
reflux disorder (GERD), including secondary to exposure to 
Agent Orange.

4.  Entitlement to service connection for a colon disorder, 
including secondary to exposure to Agent Orange.  

5.  Entitlement to service connection for joint pain, 
including secondary to exposure to Agent Orange.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
March 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied service connection for a 
skin disability, a heart disability, GERD, a colon disorder, 
and joint pain, including secondary to exposure to Agent 
Orange.  

The veteran testified at a personal hearing before the 
undersigned at the RO in January 2007.  A transcript of the 
hearing is included in the claims file.  At the hearing, he 
submitted additional evidence with a waiver of RO review in 
accordance with 38 C.F.R. § 20.1304.  Nevertheless, the Board 
has determined that one of the issues must be remanded for 
further evidentiary development.  

The issue of entitlement to service connection for a skin 
disability, including secondary to exposure to Agent Orange 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

On January 26, 2007, prior to the promulgation of a decision 
in the appeal, the veteran withdrew his appeal of the claims 
for entitlement to service connection for a heart disability, 
GERD, a colon disorder, and joint pain, including secondary 
to exposure to Agent Orange.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal of the 
claims for entitlement to service connection for a heart 
disability, GERD, a colon disorder, and joint pain, including 
secondary to exposure to Agent Orange have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Additionally, a Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2006).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2006).  At 
the hearing before the undersigned Veterans Law Judge in 
January 2007, the veteran withdrew the appeal concerning the 
issues of entitlement to service connection for a heart 
disability, GERD, a colon disorder, and joint pain, including 
secondary to exposure to Agent Orange, and no allegations of 
errors of fact or law on these matters remain for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal regarding these issues and 
they are dismissed.  
ORDER

The appeals concerning the issues of entitlement to service 
connection for a heart disability, GERD, a colon disorder, 
and joint pain, including secondary to exposure to Agent 
Orange, are dismissed.  


REMAND

The veteran's service medical records reflect that he was 
treated for urticarial lesions that were resistant to 
treatment in December 1968.  In a February 1969 Report of 
Medical History, completed prior to his discharge, he 
indicated that he had been treated for skin diseases.  Upon 
separation examination, it was noted that he experienced a 
mild allergic reaction on his anterior thighs of unknown 
etiology while he was stationed in Thailand.  It was found 
that there were no complications and no sequella from the 
allergic reaction.  The current medical evidence shows that 
the veteran has been diagnosed with dermatitis.  

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  See 38 C.F.R. § 
3.303(b) (2006).  

At his personal hearing before the undersigned in January 
2007, the veteran testified that he continued to experience 
skin problems from the time of his discharge from service.  
In this regard, he is competent to identify the presence of 
his symptoms that may be associated with a skin disability, 
i.e., itching, scaling, etc., as well as the presence of any 
skin lesions.  However, he is not competent to relate any 
currently diagnosed disability to the condition for which he 
was treated in service.  In light of the significant gap in 
time between the veteran's active military service and the 
current medical reports showing a diagnosis of a skin 
disability, the Board finds that an opinion is required.  


When the medical evidence of record is insufficient, in the 
opinion of the Board, the Board must supplement the record by 
seeking an advisory opinion, ordering a medical examination, 
or citing recognized medical treatises that clearly support 
its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991); see also 38 C.F.R. § 3.159(c)(4).  Based on 
the foregoing, the Board concludes that a VA examination is 
necessary to make an accurate determination regarding the 
nature and etiology of any currently diagnosed skin 
disability.  See 38 C.F.R. § 3.159(c)(4) (2006); see also 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (holding 
that a medical examination is needed when evidence is 
insufficient to grant benefits but indicates that a condition 
may be associated with service). 

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 provide that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for an 
examination scheduled in conjunction with an original claim, 
the claim shall be rated based on the evidence of record.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

For the reasons stated above, this case is REMANDED for the 
following:

1.  Ask the veteran to provide the names 
and addresses of all medical care 
providers who treated the veteran for a 
skin disability since his discharge from 
service.  After securing the necessary 
release(s), any records identified which 
are not already included in the claims 
file should be obtained.

2.  The veteran should be afforded a VA 
skin examination to determine the nature 
of any current skin disability and to 
obtain an opinion as to its relationship 
to service.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be conducted.  Following review of the 
claims file and examination of the 
veteran, the examiner should provide an 
opinion as to whether it is more likely, 
less likely, or at least as likely as not 
(50 percent probability) that any 
currently diagnosed skin disability is 
related to the skin disability for which 
the veteran was treated in service.  

3.  After the development requested above 
has been completed to the extent 
possible, review the record.  If the 
benefit sought on appeal remains denied, 
the veteran and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


